DETAILED ACTION
Receipt of the response to the non-final office action, the amendments to the claims and applicant arguments/remarks, filed 12/23/2020, is acknowledged.  
Claims 1, 3 and 5-24 are pending in this action.  Claims 2 and 4 have been cancelled previously.  Claims 1, 3, 5-16, 18-23 have been amended.  Claims 1, 3, 5-24 are currently under consideration.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Any rejection or objection not reiterated in this action is withdrawn.

Priority
This application is a 371 of PCT/EP2017/066112, filed June 29, 2017, which claims benefit of foreign priority to GB 16114241 filed June 30, 2016.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in a telephone interview with David Klecyngier on 03/302021.
The application has been amended as follows: 
In claim 15 delete “dodecyl sulfate sodium salt” and substitute therefor ---sodium lauryl sulphate--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Applicant discloses granular soil-applied insecticide comprising insecticide/tefluthrin dissolved in a C8-C16 aromatic hydrocarbon solvent and further sprayed or aspirated on granular support, e.g., montmorillonite granules.  Applicant shows that said granular insecticides comprising claimed compounds in claimed amounts allow (i) increasing concentrations of said insecticide and (ii) minimizing the generation of fine particles, which may “dust off” and expose the operator to the absorbed pesticidal/insecticidal substances.

Conclusion
Claims 1, 3, 5-24 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615



/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615